                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


MARCUS HARRIS,

                       Plaintiff,

       v.                                                              Case No. 19-C-1107

C.O. JESTER and
MILWAUKEE COUNTY JAIL ADMINISTRATION,

                       Defendants.


                                      SCREENING ORDER


       Plaintiff Marcus Harris, who is currently serving a state prison sentence at Dodge

Correctional Institution and representing himself, filed a complaint under 42 U.S.C. § 1983, alleging

that his civil rights were violated. This matter comes before the court on Plaintiff’s motion for leave

to proceed without prepaying the full filing fee and to screen the complaint.

              MOTION TO PROCEED WITHOUT PREPAYMENT OF THE FILING FEE

       Plaintiff has requested leave to proceed without prepayment of the full filing fee (in forma

pauperis). A prisoner plaintiff proceeding in forma pauperis is required to pay the full amount of

the $350.00 filing fee over time. See 28 U.S.C. § 1915(b)(1). Plaintiff has filed a certified copy of

his prison trust account statement for the six-month period immediately preceding the filing of his

complaint, as required under 28 U.S.C. § 1915(a)(2), and has been assessed and paid an initial

partial filing fee of $17.92. Plaintiff’s motion for leave to proceed without prepaying the filing fee

will be granted.
                                 SCREENING OF THE COMPLAINT

       The court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b). A claim

is legally frivolous when it lacks an arguable basis either in law or in fact. Denton v. Hernandez,

504 U.S. 25, 31 (1992); Neitzke v. Williams, 490 U.S. 319, 325 (1989); Hutchinson ex rel. Baker

v. Spink, 126 F.3d 895, 900 (7th Cir. 1997).

       To state a cognizable claim under the federal notice pleading system, Plaintiff is required

to provide a “short and plain statement of the claim showing that [he] is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). The complaint must contain sufficient factual matter “that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). The court accepts the factual allegations as true and liberally construes them in the

plaintiff’s favor. Turley v. Rednour, 729 F.3d 645, 651 (7th Cir. 2013). Nevertheless, the

complaint’s allegations “must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted).

                                ALLEGATIONS OF THE COMPLAINT

       Plaintiff claims that he asked Defendant Correctional Officer Jester to be moved to a

different cell on multiple occasions because he did not want to slip and fall on the water leaking

from his malfunctioning sink. When Defendant inspected the sink in Plaintiff’s cell, water spilled

all over her and the floor. Defendant did not provide Plaintiff with any supplies to clean up the


                                                  2
water and did not assist him in doing so. Defendant advised Plaintiff that she would put in a work

order for the sink. An hour or two later, Defendant told the inmates that it was time to eat. Plaintiff

again asked to be moved to a different cell, and Defendant responded that he would not be assigned

to a different cell. When Plaintiff returned to his cell after his meal, he slipped and fell on his back.

After his fall, Plaintiff was taken to the Health Services Unit to see a doctor. Plaintiff seeks

compensation for the injuries he sustained from the fall and the damage caused by the

malfunctioning sink.

                                      THE COURT’S ANALYSIS

        The Eighth Amendment prohibits “cruel and unusual punishments” and imposes a duty on

prison officials to take reasonable measures to guarantee an inmate’s safety and to ensure that

inmates receive adequate medical care. Farmer v. Brennan, 511 U.S. 825, 832 (1994); see U.S.

Const. amend. VIII. A prison official’s “deliberate indifference” to a prisoner’s medical needs or

to a substantial risk of serious harm violates the Eighth Amendment. See Farmer, 511 U.S. at 828.

An inmate’s claim for deliberate indifference must establish “(1) an objectively serious medical

condition; and (2) an official’s deliberate indifference to that condition.” Gomez v. Randle, 680

F.3d 859, 865 (7th Cir. 2012) (citation omitted). Deliberate indifference requires more than

negligence; it requires that the official know of, yet disregard, an excessive risk to the inmate’s

health or safety. Farmer, 511 U.S. at 835, 837.

        Plaintiff’s claim sounds in negligence rather than in deliberate indifference. Generally, a

wet floor presents “little risk of serious harm to inmates, and thus allowing a wet floor to go

unremedied would not violate the Eighth Amendment.” Watkins v. Lancor, 558 F. App’x 662, 665

(7th Cir. 2014); see also Bell v. Ward, 88 F. App’x 125 (7th Cir. 2004) (affirming the dismissal of


                                                    3
a slip-and-fall claim on § 1915A review because accumulation of water on prison floor did not

present a risk of serious injury); Carroll v. DeTella, 255 F.3d 470, 472 (7th Cir. 2001) (“[F]ailing

to provide a maximally safe environment, one completely free from . . . safety hazards, is not [a

constitutional violation].”). Even if the allegations in Plaintiff’s complaint suggest that Defendant

was negligent, those allegations are insufficient to support a claim of deliberate indifference. As

a result, Plaintiff cannot proceed on a deliberate indifference claim against Defendant.

       Plaintiff also asserts state law claims against the defendants. Because the court has

dismissed all of his federal law claims, it declines to exercise supplemental jurisdiction over his

state law claims pursuant to 28 U.S.C. § 1367(c)(3). Plaintiff’s state law claims will be dismissed

without prejudice so that he may pursue them in state court.

       IT IS THEREFORE ORDERED that Plaintiff’s motion for leave to proceed in forma

pauperis (Dkt. No. 2) is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff’s federal law claims are DISMISSED with

prejudice pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1) for failure to state a claim and

that his state law claims are DISMISSED without prejudice.

       IT IS FURTHER ORDERED that the agency having custody of the prisoner shall collect

from his institution trust account the $332.08 balance of the filing fee by collecting monthly

payments from Plaintiff’s prison trust account in an amount equal to 20% of the preceding month’s

income credited to the prisoner’s trust account and forwarding payments to the Clerk of Court each

time the amount in the account exceeds $10 in accordance with 28 U.S.C. § 1915(b)(2). The

payments shall be clearly identified by the case name and number assigned to this action. If Plaintiff




                                                  4
is transferred to another institution, the transferring institution shall forward a copy of this Order

along with Plaintiff’s remaining balance to the receiving institution.

        IT IS FURTHER ORDERED that the Clerk of Court enter judgment accordingly.

        IT IS FURTHER ORDERED that copies of this order be sent to the officer in charge of

the agency where the inmate is confined.

        Dated at Green Bay, Wisconsin this 29th day of August, 2019.

                                                  s/ William C. Griesbach
                                                  William C. Griesbach, Chief Judge
                                                  United States District Court


 This order and the judgment to follow are final. Plaintiff may appeal this court’s decision to the Court
 of Appeals for the Seventh Circuit by filing in this court a notice of appeal within 30 days of the entry
 of judgment. See Fed. R. App. P. 3, 4. This court may extend this deadline if a party timely requests an
 extension and shows good cause or excusable neglect for not being able to meet the 30-day deadline. See
 Fed. R. App. P. 4(a)(5)(A). If Plaintiff appeals, he will be liable for the $505.00 appellate filing fee
 regardless of the appeal’s outcome. If Plaintiff seeks leave to proceed in forma pauperis on appeal, he
 must file a motion for leave to proceed in forma pauperis with this court. See Fed. R. App. P. 24(a)(1).
 Plaintiff may be assessed another “strike” by the Court of Appeals if his appeal is found to be non-
 meritorious. See 28 U.S.C. § 1915(g). If Plaintiff accumulates three strikes, he will not be able to file
 an action in federal court (except as a petition for habeas corpus relief) without prepaying the filing fee
 unless he demonstrates that he is in imminent danger of serous physical injury. Id.

 Under certain circumstances, a party may ask this court to alter or amend its judgment under Federal Rule
 of Civil Procedure 59(e) or ask for relief from judgment under Federal Rule of Civil Procedure 60(b).
 Any motion under Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the entry of
 judgment. Any motion under Federal Rule of Civil Procedure 60(b) must be filed within a reasonable
 time, generally no more than one year after the entry of judgment. The court cannot extend these
 deadlines. See Fed. R. Civ. P. 6(b)(2).

 A party is expected to closely review all applicable rules and determine, what, if any, further action is
 appropriate in a case.




                                                     5
